Rothrock, J.
It appears from the pleadings in this case that David H. Johnson was the owner of a farm in Davis county, Iowa, and a house and two lots in the city of Topeka, Kansas. W. J. Garvin was the owner of a farm in Douglass county, Kansas. In December, 1878, an exchange of the property owned by said parties was made, by which Johnson conveyed to the wife of Garvin the farm in Iowa, and the house and lots in Topeka, and Garvin conveyed to the wife of Johnson the farm in Kansas.
At the time of these conveyances, Johnson was largely indebted to the Capital Bank of Topeka, appellant herein. It is sought in this action to impeach said conveyances for fraud, and to subject the land in Iowa to the payment of the debt of Johnson to the bank. The court below rendered a decree dismissing the plaintiff’s petition. The plaintiff appeals.
We have all the evidence before us, and a careful examination of it has brought us to the conclusion that the decree of the District Court is correct. A discussion of the evidence here would serve no useful purpose. It is enough to say that, in our judgment, the alleged fraud is not sufficiently established to warrant us in holding that the conveyance should be set aside and the land subjected to the payment of plaintiff’s debt.
Affirmed.